Citation Nr: 0208587	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for status-post partial meniscectomy of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which reduced the disability evaluation 
assigned for status-post partial meniscectomy of the right 
knee from 10 percent to a noncompensable evaluation.  The 
Board originally reviewed this issue in May 2001, and 
remanded it to the RO for additional development consistent 
with the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  The RO attempted to perform all 
requested development, but the veteran did not respond to a 
request for information.  As such, the issue on appeal has 
continued to be denied and is returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In December 1996, the veteran was granted service 
connection for status-post partial meniscectomy of the right 
knee with arthritis and a 10 percent disability evaluation 
was assigned thereto effective September 1, 1996.

2.  In June 1998, the veteran was notified that a VA 
examination was scheduled in July 1998 to re-evaluate his 
right knee disability.  The veteran did not appear for the 
scheduled examination.

3.  In July 1998, the veteran was notified that his failure 
to report for a scheduled examination would result in his 10 
percent disability evaluation for a right knee disability 
being reduced to a noncompensable evaluation.  The veteran 
responded in August 1998, by requesting that he be 
rescheduled for VA examination.

4.  In December 1998, the veteran was notified of a proposal 
to reduce the evaluation for his right knee disability to a 
noncompensable evaluation based on improvement shown in his 
disability.

5.  The RO reduced the veteran's evaluation for his right 
knee disability to a noncompensable evaluation by rating 
decision dated in February 1999.  The reduction was made 
effective as of May 1, 1999.

6.  At the time of the reduction in evaluation, the veteran's 
status-post partial meniscectomy of the right knee was found 
to have no residuals, including no evidence of arthritis or 
instability.

7.  The veteran failed to report for VA examination scheduled 
in September 2000.


CONCLUSION OF LAW

The criteria for a reduction in the disability evaluation for 
a status-post partial meniscectomy of the right knee from 10 
percent to a noncompensable evaluation effective May 1, 1999, 
were met at the time of the decision reducing the evaluation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.344(c), 3.655, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for restoration of a 10 percent disability evaluation 
for status-post partial meniscectomy of the right knee as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case, 
supplemental statement of the case, and the Board's May 2001 
remand issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  The veteran was 
afforded a VA examination as well as opportunities to 
undergo additional examination; all relevant records 
adequately identified by the veteran were obtained and 
associated with the claims folder and additional information 
was requested from the veteran to obtain medical evidence, 
but the veteran did not respond.  The veteran was also given 
the opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.  In 
fact, the veteran failed to appear at a hearing scheduled in 
October 1999 before an RO Hearing Officer.  

The Board also notes that the veteran was given notice of 
the consequences of his failure to appear at a scheduled VA 
examination in July 1998, notice of the best evidence to 
support his claim in December 1998, notice of the RO's duty 
to re-evaluate the claim based on any additional evidence 
submitted in February 1999, notice of VA's development 
requirements under the VCAA in March 2001, and notice of the 
consequences of not submitting additional evidence in July 
2001.  The veteran has not responded to any of the RO's 
requests for additional evidence and did not appear at a 
scheduled VA examination in September 2000.  The file also 
reflects that notification for a March 2002 VA examination 
was undelivered.  Consequently, the Board finds that VA has 
done everything in its power to assist the veteran in the 
development of his claim to restore the 10 percent 
disability evaluation originally assigned for a right knee 
injury and, as such, all requirements under the VCAA have 
been met by VA.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e).  Furthermore, the regulations provide 
that the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefor, and is to be given sixty days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.  The veteran is 
also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by VA within thirty days from the date of the 
notice.  If additional evidence is not received within the 
sixty-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day in which a sixty-day 
period from the date of notice to the veteran expires.  If 
additional evidence is received within the sixty-day period, 
the effective date of the final action shall be the last day 
of the month in which a sixty-day period from the date of 
notice to the beneficiary of the final action expires.  See 
38 C.F.R. §§ 3.105(e), (h), (i).

The evidence of record shows that the veteran was scheduled 
for re-evaluation of his right knee disability in June 1998.  
He did not appear for the scheduled VA examination and was 
notified in July 1998 that his failure to undergo re-
evaluation would result in the reduction of his disability 
evaluation for a right knee disability from 10 percent to a 
noncompensable evaluation.  The veteran replied in August 
1998, stating that he had not received notice of the June 
1998 examination and requesting that the examination be 
rescheduled.  The veteran's correspondence included the same 
address which was of record at the time the notice of the 
June 1998 examination was given and the Board notes that VA 
has not been notified of any other address for the veteran 
throughout this appeal.

In August 1998, the veteran underwent VA examination and 
complained of infrequent popping and pain in the right knee, 
noting that he did not require a brace but avoided climbing 
stairs.  Upon examination, there was no evidence of swelling, 
instability, deformity of the right knee, or effusion into 
the joint.  The veteran did not complain of having flare-ups 
of symptoms and was able to squat without complaint.  There 
was no joint line tenderness, but patella compression was 
slightly painful.  The veteran had range of motion in the 
right knee from 0 to 140 degrees and exhibited good posture 
and muscle tone.  X-rays performed on the right knee were 
deemed to be normal, showing no evidence of arthritis.  
Accordingly, the examiner diagnosed status-post meniscectomy 
of the right knee with no residuals.

In December 1998, the veteran was given notice that the RO 
proposed reducing the disability evaluation for the veteran's 
right knee disability from 10 percent to a noncompensable 
evaluation as the evidence revealed an improvement in 
symptoms.  This correspondence included information regarding 
the best evidence the veteran could submit to show that he 
had not experienced an improvement and that the 10 percent 
evaluation should not be reduced.  This correspondence also 
included notice of the veteran's right to have a pre-
determination hearing if a request was received within thirty 
days.  The veteran did not respond to this notice and in 
February 1999, the RO reduced the disability evaluation as 
proposed and notified the veteran.  This notice also informed 
the veteran that he was entitled to submit additional 
evidence at any time and upon receipt of any new evidence the 
RO would re-evaluate the veteran's claim.  The veteran was 
notified that the effective date of the reduction in 
disability evaluation from 10 percent to a noncompensable 
evaluation would be May 1, 1999.

In March 1999, the veteran submitted correspondence stating 
that he disagreed with VA's reduction in benefits and 
requested a personal hearing.  A statement of the case was 
issued and a personal hearing was scheduled for August 6, 
1999.  On the day of the hearing, the veteran submitted a 
request to postpone his hearing for approximately one month 
while he obtained medical information from his 
rheumatologist.  The personal hearing was rescheduled for 
October 1999, but the veteran did not appear nor did  he 
submit additional medical evidence.  There was no reason 
given for the veteran's failure to appear at the scheduled 
hearing.  In January 2000, the veteran's representative 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
on behalf of the veteran, stating that the veteran's right 
knee remained painful and should be compensable.

In February 2000, the veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, and requested that the veteran be scheduled for a VA 
examination to rectify inconsistencies in prior examinations 
regarding the presence of arthritis in the right knee.  As 
such, the veteran was scheduled for VA examination in 
September 2000.  The veteran failed to appear at the 
scheduled examination and did not submit any reason for his 
failure to appear.  In October 2000, a supplemental statement 
of the case was issued by the RO, and in March 2001 the RO 
notified the veteran that its review of his case in 
conjunction with the newly enacted VCAA showed that all 
requirements of the law had been met.

The Board reviewed the veteran's case in May 2001 and found 
that in order to comply with all requirements of the VCAA, 
the RO needed to contact the veteran and help him obtain the 
records from his rheumatologist referred to in his August 
1999 correspondence.  As such, the RO requested information 
from the veteran regarding all medical treatment in a July 
2001 letter, stating that it would assist in obtaining any 
records identified.  The RO also sought records from the 
Social Security Administration at that time and was advised 
that they did not have any data on this veteran.  A VA 
examination was also scheduled for March 2002.  The veteran 
did not respond to the RO's request for information and the 
VA examination was canceled with the notation, "undelivered 
notification."

Analysis

First, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his right 
knee disability evaluation.  Specifically, the RO issued a 
rating decision in December 1998 proposing the reduction in 
the veteran's 10 percent disability evaluation for his right 
knee disability, and he was notified of the proposed action 
by a letter dated in December 1998.  The veteran did not 
respond to this correspondence.  Consequently, the RO issued 
a rating decision in February 1999, with notice to the 
veteran, stating the reasons for the final action, and 
assigning an effective date of May 1, 1999, a date well over 
the required sixty-day period from the date of the December 
1998 notice of proposed action.  As such, the RO's reduction 
of the evaluation of the veteran's right knee disability was 
procedurally in accordance with the provisions of 38 C.F.R. 
Section 3.105.

Next, the Board must determine if the reduction in the 
veteran's disability evaluation was appropriate.  Under 38 
C.F.R. Section 3.344, if a rating has been in effect for five 
years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Those 
provisions, however, are not applicable in this case because 
the veteran's disability evaluation for a right knee 
disability had only been in effect for approximately two 
years, much less than the requisite five years, at the time 
of the reduction and that rating was not considered to be 
stabilized.  As such, re-examinations disclosing improvement 
in the disability will warrant reduction in a rating.  See 
38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's right knee disability has been evaluated using the 
criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 5257.  
This diagnostic code allows for the assignment of a 30 
percent evaluation when there is evidence of a severe knee 
impairment, a 20 percent evaluation when there is evidence of 
a moderate knee impairment, and a 10 percent evaluation when 
there is evidence of a slight knee impairment; these findings 
of impairment are to be based on evidence of recurrent 
subluxation or lateral instability.

The evidence of record at the time of the proposed reduction 
shows that the veteran had minimal complaints of popping and 
pain in his right knee with no flare-up of symptoms.  
Examination revealed no residuals from his meniscectomy and 
x-rays showed no evidence of arthritis.  When the clinical 
findings were questioned by the veteran's representative, 
another VA examination was scheduled in September 2000, but 
the veteran did not appear for that examination.  
Additionally, although the veteran advised the RO that 
additional medical evidence would be submitted, he did not 
submit additional evidence; he did not appear for a scheduled 
personal hearing, nor did he respond to the RO's attempt to 
gather more information in an effort to obtain referenced 
medical evidence.  Thus, the only objective evidence of 
record at the time of the proposed reduction and, 
subsequently, at the time of the actual reduction, showed 
that the veteran did not experience residuals from his right 
knee surgery and that he did not show any signs of arthritis 
in the right knee.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or re-examination, action 
shall be taken in accordance with 38 C.F.R. Section 3.655(b) 
and (c) as appropriate.  Subsections (b) and (c) outline VA's 
duty to notify the veteran that the consequence of his 
failure to report for an examination may be that his benefits 
are reduced and/or stopped.  Absent submission of additional 
evidence, including the participation in a VA examination, 
the proposed action may be taken.  See 38 C.F.R. § 3.655.

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Board further notes that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (emphasis in original).

Therefore, based on the evidence of record, the Board finds 
that there is insufficient evidence to support the assignment 
of a 10 percent disability evaluation for the veteran's right 
knee disability and the reduction to a noncompensable 
evaluation was appropriate.  The evidence shows that the 
veteran is post-surgical intervention with no residuals.  He 
did not report for additional examination nor did he submit 
any additional evidence to support his contention that the 10 
percent disability evaluation should be maintained.  VA made 
every effort to assist the veteran in obtaining additional 
evidence and the veteran did not respond.  As a consequence, 
the Board finds that VA exhausted all avenues for assisting 
the veteran and the reduction in the disability evaluation 
for the veteran's right knee disability from 10 percent to a 
noncompensable evaluation is appropriate.  As such, the 
veteran's request for restoration of a 10 percent disability 
evaluation is denied.


ORDER

Restoration of a 10 percent disability evaluation for status-
post partial meniscectomy of the right knee is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

